Citation Nr: 1518947	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  10-39 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a right knee disability.

2.  Entitlement to a rating in excess of 10 percent for a left knee disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1976 to February 1981 and from March 1987 to November 1991.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that continued 10 percent ratings for right and left knee disabilities.

In the September 2010 substantive appeal, the Veteran requested that she be scheduled for a video conference hearing before a Member of the Board.  She was scheduled for an October 2011 hearing, but cancelled that hearing request.  That hearing request is therefore considered withdrawn. 


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review of the claims for ratings in excess of 10 percent for right and left knee disabilities.

The Board notes that the Veteran's most recent VA examination concerning the severity of the right and left knee disabilities was in May 2008, over six years ago.  Thus, the last examination of the Veteran's right and left knee disabilities are stale.  Therefore, to properly adjudicate the Veteran's claims for increased ratings, a new examination should be scheduled.  Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of the service-connected right and left knee disabilities.  The examiner must review the claims file and that review should be noted in the report.  The examiner should provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record, including any lay evidence suggesting that Veteran's service-connected right and left knee disabilities are worse than shown on prior examination.  The examiner should specifically address the following:

(a)  Determine the severity of the service-connected right and left knee disabilities with specific findings of impairment reported in detail.  
   
(b)  Conduct range of motion studies of the right and left knees expressed in degrees.  The examiner should make specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, or incoordination associated with the right and left knees.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  The examiner should also indicate whether, and to what extent, the Veteran experiences functional loss of the right and left knees due to pain or any other symptoms during flare-ups or with repeated use.  To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 
   
(c)  The examiner should specifically indicate whether there is recurrent subluxation or lateral instability of the right or left knees, and if so, the severity. 
   
(d)  The examiner should provide an opinion concerning the impact of the service-connected right and left knee disabilities on the Veteran's ability to work.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

